Citation Nr: 1144064	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mather, California


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at John Muir Medical Center on November 5th and 6th 2008.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1968 to February 1973.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a decision of the Department of Veterans Affairs (VA) Medical Center in Mather, California (VAMC).  


FINDINGS OF FACT

1.  In November 2008, service connection was in effect for posttraumatic stress disorder (PTSD), rated 100 percent disabling; degenerative joint disease and strain of the left shoulder, rated 20 percent disabling; tinnitus, rated 10 percent disabling; and hemorrhoids and hearing loss, each rated zero percent disabling.  

2.  The care provided to the Veteran at John Muir Medical Center on November 5th and 6th 2008 was not authorized in advance, and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred at John Muir Medical Center on November 5th and 6th 2008 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 17.120, 17.1000-17.1008 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

Payment or Reimbursement of Medical Expenses

The Veteran contends that VA should assume responsibility for payment of medical expenses that were incurred in connection with emergency room treatment rendered at John Muir Medical Center on November 5th and 6th 2008.  It is asserted that the treatment was rendered for panic attacks that were related to the Veteran's service-connected PTSD and that he had no other medical insurance at the time the health care was rendered.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 have been amended since the Veteran incurred the expenses for which reimbursement are claimed, but these changes do not include any that are critical to the circumstances of this case.  It is initially noted that the Veteran has been rated totally disabled by reason of PTSD, so he is eligible for consideration under the provisions of 38 U.S.C.A. § 1728.  Consideration under 38 U.S.C.A. § 1725 is precluded where payment can be made under 38 U.S.C.A. § 1728.  See 38 C.F.R. § 17.1002 (i) (2011).  

Under either statute, payment or reimbursement is precluded where treatment at the private facility is not performed for an emergent disability.  As this provision is the determining factor for consideration in this case, discussion under 38 U.S.C.A. § 1725 is not deemed necessary.  As payment under 38 U.S.C.A. § 1725 is not precluded where a Veteran has additional health insurance, the fact that the Veteran's private health insurance was terminated as of May 2008 is not a factor in this determination.  

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service- connected disability, or 
(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or 
(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or 
(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The Record shows that the Veteran was treated in the emergency room of John Muir Medical Center on November 5, 2008 for a chief complaint of nausea, weakness, and shortness of breath.  It was noted in the history reported by the Veteran that he had not been feeling well over the past two weeks.  He reported that he had severe sleep apnea, but had not been wearing his BiPAP mask or using the machine because he stated that the mask was ill-fitting.  The Veteran reported that he believed that he was not sleeping well, which was causing him to become progressively weaker.  

The Veteran reported that he had a sudden onset of nausea, shortness of breath, and weakness the night of November 5, 2008 while writing a letter to the parents of a friend of his who had died in Vietnam, although he related that he had had some of these symptoms off and on over the past two weeks.  The Veteran reported that he did have an underlying history of anxiety that he believed was related to these symptoms, particularly in light of the letter he was writing.  He had not had any unilateral extremity weakness, chest pain, cough, or fever.  He stated that he had had two episodes of diarrhea that day, but no vomiting.  The Veteran reported that the straps of his BiPAP mask irritated a previous trigeminal nerve injury, so he had not been using it, and that he had been trying to obtain a new machine and mask from VA over the past month.  

The report of physical examination on November 5, 2008 was generally within normal limits, although the Veteran did appear to be fatigued and tired.  It was noted that the Veteran had multiple medical problems, with nausea, headaches, fatigue and weakness.  The signs and symptoms were vast and potentially multifactorial, although it was believed that the Veteran's underlying insomnia for the past two weeks given the sleep apnea and inability to use his BiPAP machine had contributed to his malaise and overall symptoms.  It was possible that there was a component of anxiety and PTSD.  An EKG and chest X-ray were ordered to rule out any underlying cardiopulmonary event that may have caused the episode of shortness of breath, although this had resolved.  

During the course of the Veteran's emergency room stay, he was monitored and evaluated by respiratory therapy for help with his ill-fitting mask.  It was strongly recommended that he obtain a new BiPAP machine and mask, given that his symptoms were associated with the fact that he was not using it.  He was discharged to home, but told that he could return to the emergency room should there be any increasing shortness of breath, fatigue, malaise, headaches, fevers, or worsening symptoms.  The diagnostic impression was fatigue and malaise, likely secondary to insomnia from sleep apnea; history of trigeminal neuralgia; and depression, without evidence of some suicidality.  

In a letter received in October 2009, the Veteran's spouse indicated that the Veteran went to the emergency room on November 5, 2008 for symptoms of trouble breathing and chest pains.  She stated that the closest VA facility was an hour away by car and that she called VA and was told that she should go to the closest emergency room, which they did.  

An April 2009 determination by VA shows that payment was disapproved because the symptoms were of two weeks duration and VA facilities were available.  A second review in October 2009 agreed with this opinion.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that on November 5, 2008 the Veteran was not treated for an emergent disability, that is, that the care provided by the John Muir Medical Center on November 5 and 6, 2008 was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  The hospital treatment (medical) record shows that the Veteran had been having the symptoms that precipitated his visit to the emergency room for two weeks.  Those symptoms were related to be nausea, fatigue and shortness of breath.  

While the Veteran's spouse stated in October 2009 that the Veteran had symptoms of chest pain at that time, these statements are not found to be credible in that, at the more contemporaneous time of the emergency room treatment, and for treatment purposes, the Veteran specifically denied the symptom of chest pain, either as a current complaint or by way of history.  The fact that the symptoms were attributed to insomnia is not a reason for the denial in this case.  Rather, it is the fact that the onset of the symptoms was over a two week period so that they were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.  For these reasons, the Board finds that treatment rendered at the private hospital on November 5th and 6th 2008 was not for an emergent disorder.  As such, the claim for payment or reimbursement of unauthorized medical expenses at John Muir Medical Center must be denied.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Payment or reimbursement for the cost of medical treatment provided at John Muir Medical Center on November 5th and 6th 2008 is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


